60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael R. FULLER, Petitioner-Appellant,v.STATE of Maryland;  State of Virginia, Respondents-Appellees.
No. 94-7409.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1995.Decided July 10, 1995.

Michael R. Fuller, Appellant Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
D.Md.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his habeas corpus petition.*  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Fuller v. Maryland, No. CA-93-708 (E.D. Va.  Nov. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court treated Appellant's habeas corpus petition as one filed pursuant to 28 U.S.C. Sec. 2254 (1988).  Because Appellant sought pretrial habeas corpus relief, however, his petition more appropriately should have been construed as one filed under 28 U.S.C. Sec. 2241(c)(3) (1988).  Nevertheless, the error was harmless because the district court properly dismissed the petition as moot